DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The preliminary amendment filed 03/21/22 is acknowledged and has been entered.  Claims 1, 3-12 have been amended.  Claim 2 has been cancelled.  Accordingly, claims 1 and 3-12 are pending and under examination.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 3 the recitation “the following step” should be --the following steps-- because claim 1 has more than one step.  Appropriate correction is required.
Claim 1, line 5 the recitation “a sample:” should be --a sample wherein--.
Claim 1, line 12 the recitation “titer of the sample:” should be --titer of the sample wherein--.  Appropriate correction is required.
Claim 1, lines 17-18 the recitation “limit of the antibody detection reagent reagent:” should be --limit of the antibody detection reagent wherein--.  Appropriate correction is required.
Claim 3, line 4 the recitation “limit of the antibody detection reagent reagent:” should be --limit of the antibody detection reagent wherein--.  Appropriate correction is required.
Claim 4, line 4 the recitation “limit of the antibody detection reagent reagent:” should be --limit of the antibody detection reagent wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 step S1 is vague and indefinite because it is unclear what relationships exist between the antigen, the antibody standard or antibody containing sample and first antibody detection reagent.  The claim merely recites “after a reaction, each mixture is subjected to an antibody detection using a first antibody detection reagent” without providing what reaction is occurring or the relationships of the antigen, the antibody standard or antibody containing sample during this reaction.  Also, the claim does not make clear if a chemical reaction occurs between the components, if binding occurs between the recited components or if the applicant intends some other reaction.  Further, the claim fails to make clear if the antibody detection reagent binds to bound or unbound antibody or provides an enzymatic reaction or fluorescent reaction or some other signal which provides for detection of antibody.  The claim also fails to provide how a determination of the components  determines the neutralized antigen equivalent of the antibody standard or sample. Thus, it is unclear what the applicant intends and what the applicant is trying to encompass.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
Claim 1, step S1 is vague and indefinite in reciting “to determine the neutralized antigen equivalent of the antibody standard or sample” because it is unclear how the detection of antibody in the currently recited claims is correlated with neutralized antigen equivalence.  The claim fails to provide a clear understand of the relevance of the series of gradient diluents and the detection of antibody.  The claim fails to provide any understanding of the relevance of a known purity and concentration of antigen with the series of gradient dilutions and the detection of antibody.  The specification on page 9, paragraph 29 discloses specific elements and an equation which appear to be essential for a clear understanding of how to determine the neutralized antigen equivalent of the antibody standard or sample.  However, the claim fails to provides these elements and equation.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims. 
Claim 1, the recitation “ first antibody detection reagent” is vague and indefinite.  There is no definition provided for the phrase in the specification and it is unclear what the phrase encompasses.  The claim fails to make clear what the antibody detection reagent is or how it detects.  The claim fails to provide if the antibody detection reagent is a buffer, an enzyme which may cause a reaction, a binding agent specific for the antibody in the standard or sample or if the applicant intends something else.  Thus, the metes and bounds of the claim cannot be ascertained.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
Claim 1, the recitation “ second antibody detection reagent” is vague and indefinite.  There is no definition provided for the phrase in the specification and it is unclear what the phrase encompasses.  The claim fails to make clear what the antibody detection reagent is or how it detects.  The claim fails to provide if the antibody detection reagent is a buffer, an enzyme which may cause a reaction, a binding agent specific for the antibody in the standard or sample or if the applicant intends something else.  Thus, the metes and bounds of the claim cannot be ascertained.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
Claim 1 step S2 causes confusion because S2 requires subjecting the antibody containing sample of S1 to a gradient dilution using a matrix.  However, claim 1 provides an alternative scenario in reciting “an antibody standard or antibody-containing sample”.  Thus, it is unclear what happens in the event an antibody standard is used.  The claim does not make clear if steps S2 and S3 are actually performed or not when an antibody standard is used.   The preamble implies that both an antibody standard and determining a minimum detection limit of an antibody detection reagent is performed. However, it is unclear from the currently recited claim how this is achieved.
Claim 1, step S2 is vague and indefinite in reciting “the antibody-containing sample in S1 is subjected to gradient dilution…” because it is unclear from the recited claim if the sample is added to the same gradient dilution as in S1 or a different gradient dilution.  Further, it is unclear if the second detection antibody is added to the same mixture as in S1 or a different mixture.  For example it is unclear if both first detection antibody and second detection antibody are used in the sample mixture and if so, how does not differentiate the detection?  Please clarify.
Claim 1 the recitation “S3, acquisition of the minimum detection limit of the antibody detection reagent” is confusing because it is unclear if the applicant intends the first antibody detection reagent of the second antibody detection reagent or if applicant intends something else.  Please clarify.
Claim 12 the recitation “the antibody detection reagent is superior to or the same as the second antibody detection reagent” is vague and indefinite because it is unclear what the applicant is doing or intends.  Does applicant intend the first antibody detection reagent is the exact same antibody used as the second antibody.  Does applicant intend that they bind with the same affinity or in the same manner or is applicant referring to something else.  Also, the term “superior” is not defined in the specification and it is unclear what applicant intends by superior. Does the applicant intend the antibody binds with greater affinity or that the antibody is larger in size. It is unclear what the applicant intends to encompass or what the applicant is actually doing.  It is recommended to delete the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


        Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION

Step 2A, Prong 1
The claims recite “to determine the neutralized antigen equivalent of the antibody standard or sample”, “to determine the antibody titer of the sample” and “neutralized antigen equivalent of the sample determined in the step S1 is multiplied by the antibody titer of the sample determined in the step S2, to acquire the minimum detection limit of the second antibody detection reagent” each of which are judicial exceptions because they amount to abstract ideas (namely, determining neutralized antigen equivalence, antibody titer and multiplying the neutralized antigen equivalent by the antibody titer.  The “to determine” reads as mental steps and the multiplication amounts to a mathematical concept. 
In the instant case, the independent claim recites abstract ideas in setting forth the performance of mathematical manipulations and equations that are being used for data analysis in order to achieve the intended use of the claimed method, i.e., to assign an antibody standard and determine a minimum detection limit of an antibody detection reagent.   Additionally, in support of this position, see the originally filed specification, page 9, paragraph 0029 which discloses a calculation of the concentration of antigen divided by the dilution factor equals the neutralized antigen equivalent.  The specification on page 13, paragraph 0059 discloses an equation for the minimum detection limit and this equation is in step S3 of the recited claim.
Regarding the abstract ideas as set forth above; see e.g. Gottschalk v. Benson, the Supreme Court has ruled that a process claim directed to an algorithm is not patentable; and further Parker v. Flook, a mathematical algorithm is not patentable if its application is not novel.  In the present case, the mathematical manipulations and equations that are being used for analysis of the measured/obtained data. 

Step 2A, Prong 2
The above discussed steps, which amount to abstract ideas, are insufficient to integrate into practical application because steps corresponding to mathematical concepts, are insufficient to constitute a practical application. Judicial exceptions themselves are not a practical application thereof.
	The claims also recite the additional steps/limitations  to add antigen with a known purity and concentration to a gradient dilution and subjecting to an antibody detection reagent.  However, these additional steps/limitations do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitation “to determine…”.   The “determining” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation placing values into a formula and calculating in one’s head. No active method steps are invoked or clearly required; the “to determine” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  
The limitations in the dependent claims also fail to practically apply the judicial exception.  These steps are insignificant extra-solution activity, steps necessarily required in order to obtain the data to input into a mathematical concept or equation. 

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additional steps as indicated above (those in addition to the judicial exceptions, namely the “adding antigen with a known purity and concentration to a gradient dilution and subjecting to an antibody detection reagent and the steps of subjecting an antibody-containing sample to a gradient dilution and determining an antibody titer, do not add significantly more to the judicial exceptions. The data gathering steps do not gather the data in an unconventional way.  
 As shown by Ballou Jr. et al (US 2017/0112914) it was well known, routine and conventional to add a know amount of antigen and to contact with sample and provide serial dilutions and then contact with an antibody detection reagent (e.g. pra 0461).  Also, as shown by Sawada et al (US 2017/0028046) it was well known, routine and conventional contact antibody-containing sample to a series of diluents and contact with an antibody detection reagent (e.g. para 0317). 
It does not appear to be the case that the active steps recited, which are performed in order to gather the data, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
           The limitations of the dependent claims also do not add any additional active method steps which would amount to significantly more than the judicial exception itself, as the additional elements presented in each of the dependent claims also constitute routine, conventional actions taken by those of ordinary skill in the art. 
            For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Allowable Subject Matter
Claims 1 and 3-12  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 101 set forth in this Office action. The prior art of record does not teach nor fairly suggest a method for assigning an antibody standard and determining a minimum detection limit comprising determining the neutralized antigen equivalent, determining antibody titer in the sample and wherein the neutralized antigen equivalent is multiplied by the antibody titer to give the minimum detection limit of the second antibody detection reagent.

 Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
           Vasilyeva et al (US 2005/0176157) discloses a method comprising exposing an antibody standard to known protein concentrations in diluents and also discloses methods for determining the limit of quantitation (e.g. para’s 0106-0110).
            Wang et al (US 2020/0318136) discloses a method of quantifying antibody titer and use of antibody standards and serial dilutions (e.g. para 0344).
            Ho et al (Malaria Journal 2014, 13, pages 1-12). Ho et al discloses a method comprising an antibody sample being subjected to serial dilutions (e.g. page 3, 2nd col).
             Mori et al (US 2013/0337438) discloses a method to measure antibody titer of cross-neutralizing antibodies (e.g Fig. 5).  Mori et al discloses the method can comprise using fixed amount of antigen contacted with serial dilutions of sample containing antibody and also discloses determining antibody titer (e.g. para 0098).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678